Citation Nr: 1758437	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.   13-28 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to an increased rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  However, the transcript associated with that hearing was incomplete.  As such, the Veteran elected to appear for an additional videoconference hearing before the undersigned VLJ in September 2017.  A transcript of that proceeding is of record.

As a final preliminary matter, the Board observes that additional evidence related to the hearing loss claims, including a June 2017 VA examination, has been associated with the claims file since last adjudication of those claims in an August 2013 statement of the case.  Nevertheless, given the favorable decision below, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim without initial RO consideration of that evidence.  38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for left eye, bilateral shoulder, and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was incurred in service.  

2.  During his September 2017 Board hearing, the Veteran indicated that he wished to withdraw from appellate review his claim of entitlement to an increased rating for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017)

2.  The criteria for withdrawal of the appeal on the issue of entitlement to an increased rating for right ear hearing loss have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran seeks service connection for left ear hearing loss, which he asserts was caused by in-service noise exposure.  He has already been granted service connection for right ear hearing loss.  Following a review of the record, the Board finds that service connection for left ear hearing loss is warranted, as the evidence shows a current disability, in-service incurrence, and a positive nexus between the two.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  See also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

First, the Veteran has a current disability, as a June 2017 VA audiological examination revealed a current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Second, in-service noise exposure has been conceded given the RO's award of service connection for right ear hearing loss, as well as the Veteran's competent lay testimony regarding noise exposure from tools that is consistent with his service personnel records showing a military occupational specialty (MOS) of mechanic and duties as a grader operator.

Third and last, there is a positive nexus between the Veteran's current left ear hearing loss disability and his in-service noise exposure.  Specifically, a June 2017 VA audiologist opined that the Veteran's left ear hearing loss is at least as likely as not a result of his military service.  In support of the opinion, the examiner found probative the Veteran's MOS in service, and cited to research showing that hearing can diminish over time after noise exposure due to damage to the inner ear hair cells.  As the opinion was based on examination of the Veteran, review of the claims file, and supported by adequate rationale, it is deemed probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Significantly, there is no contrary opinion of record.

As the all the criteria for service connection for left ear hearing loss are met, the claim is granted.  

II.  Withdrawal of Appeal

During his September 2017 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding the claim of entitlement to an increased rating for right ear hearing loss.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to that issue.  38 C.F.R. § 20.204 (2017).

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5) (2012).  As the claim of entitlement to an increased rating for right ear hearing loss has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.
ORDER

Service connection for left ear hearing loss is granted.

The appeal of the issue of entitlement to an increased rating for right ear hearing loss is dismissed.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the remaining issues on appeal.

The Veteran has not yet been afforded VA examinations in connection with his claims of entitlement to service connection for left eye and bilateral shoulder disabilities.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding those claims, the Veteran claims that the left eye and shoulder disabilities are the result of injury sustained while people were jumping on top of him while he was in a bunker or foxhole in Vietnam, and that the left eye was reinjured while playing football in service.  The record documents a current diagnosis of arthritis related to the right shoulder, and left shoulder complaints of pain in 2007.  Related to the left eye, diagnoses include refractive error/presbyopia, minimal age-related and congenital cataracts, and bilateral glaucoma that is advanced in the left eye.  Additionally, the Veteran's STRs document that the Veteran entered service with glasses due to vision problems.  However, he also had vision complaints in service, and separation examination further shows a report of a head injury, which tends to support his lay statements regarding his foxhole injuries.  The Veteran also reported a history of shoulder problems during his November 1968 separation examination.  In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded initial VA examinations related to his left eye and shoulder claims.  McLendon, 20 Vet. App. at 81.

Next, regarding the Veteran's claimed skin disability, he was afforded a VA examination in October 2011 pursuant to which a bilateral groin rash/tinea cruris was diagnosed.  However, no etiological opinion was offered, and such an opinion must be sought on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, outstanding VA treatment records should be obtained, as the Veteran has reported ongoing symptoms since service, and the record supports that the Veteran has received VA treatment since at least 2005 if not earlier.  However, limited VA records dating prior to 2011 have been obtained.  On remand, all relevant outstanding treatment records since service should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dating since service and associate them with the claims file.
	
2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA eye examination to determine the etiology of his left eye disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

(a) Please provide the diagnoses for any left eye disabilities found on examination.  If any of the diagnosed conditions are refractive errors, please state such.

(b) For any currently diagnosed disorder of left eye, other than refractive error, is it at least as likely as not (50 percent probability or more) that the disability arose in service or is otherwise related to service, to include the Veteran's claimed injuries sustained in the foxhole and while playing football?  Please explain why or why not.

In providing the foregoing opinions, please address the Veteran's contention that his left eye vision worsened in service as a result of his claimed injuries sustained therein, and the report of a head injury at separation.  

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA examination to determine the etiology of any left and right shoulder disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Diagnose all left and right shoulder disabilities.

(b)  For each disability found, is it at least as likely as not (50 percent probability or more) that the shoulder disability (including any degenerative changes documented in x-ray studies) began in service or are otherwise related to service?  Please explain why or why not.

In rendering the opinion, the examiner should specifically discuss the Veteran's report of shoulder problems during his November 1968 separation examination as well as his claimed foxhole injury in service, to include whether any current findings are consistent with that claimed injury.  

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Send the claims file to a dermatologist to obtain an addendum opinion regarding the etiology of the Veteran's bilateral groin rash/tinea cruris.  The entire claims file should be made available to and be reviewed by the internist in conjunction with this request.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the tinea cruris began in service or is otherwise related to service, to include herbicide exposure therein?  Please explain why or why not, specifically discussing the Veteran's report that 

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


